
	
		I
		112th CONGRESS
		2d Session
		H. R. 6395
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide homeowners with additional protections and
		  safeguards against foreclosure, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreclosure Accountability and
			 Transparency Act.
		2.DefinitionsIn this Act:
			(1)Alternative to
			 foreclosureThe term alternative to
			 foreclosure—
				(A)means a course of
			 action with respect to a mortgage offered to a borrower as an alternative to a
			 foreclosure action; and
				(B)includes a short
			 sale and deed in lieu of foreclosure.
				(2)BorrowerThe
			 term borrower means a mortgagor who is in default on their covered
			 residential mortgage.
			(3)Covered
			 residential mortgageThe term covered residential
			 mortgage means a federally related mortgage loan, as defined in section
			 3(1) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2602(1)),
			 that is secured by a first or subordinate lien on residential real property.
			(4)Foreclosure
			 actionThe term foreclosure action means a judicial
			 or nonjudicial foreclosure.
			(5)SecretaryThe term Secretary means the
			 Secretary of Housing and Urban Development.
			3.Homeowner bill of
			 rights
			(a)Action required
			 before commencing foreclosureNotwithstanding any other provision
			 of State or Federal law, no foreclosure action may be commenced with respect to
			 a covered residential mortgage unless the person commencing the foreclosure
			 complies with the following requirements:
				(1)Notice
					(A)In
			 general
						(i)NotificationThe
			 borrower shall be notified of the foreclosure action that may be taken, and
			 such notice shall provide detailed information that includes the
			 following:
							(I)A statement of any rights of the borrower
			 under the applicable laws governing the foreclosure action and consumer rights.
							(II)A statement of
			 any deadlines for filing answers, defenses, or objections to the foreclosure
			 action, including those rights of the borrower under the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2601 note) and any applicable State laws.
							(III)A statement of
			 any penalties and other consequences for the borrower if such borrower does not
			 respond or file answers to the foreclosure action.
							(IV)A statement of
			 the amounts claimed to be in arrears under the covered residential mortgage and
			 amounts needed to reinstate the account and all associated costs and fees, set
			 forth in itemized and distinct categories.
							(V)A
			 statement of current contact information, including telephone numbers,
			 electronic mail addresses, and postal addresses, at which the borrower can
			 obtain further information regarding the mortgage account.
							(VI)A description
			 of—
								(aa)any
			 additional options, such as a mortgage workout, modification, mitigation,
			 redemption, and other alternatives to foreclosure that might be available to
			 the borrower to prevent the foreclosure action from proceeding; and
								(bb)how
			 the borrower can obtain additional information regarding such options.
								(VII)A statement of
			 the correct names, telephone numbers, electronic mail addresses, postal
			 addresses, and any State licensing numbers of the mortgage holder, the mortgage
			 servicer, and the person or persons authorized to take the actions described
			 pursuant to subclause (V).
							(ii)Accepted means
			 of notificationThe notification given pursuant to clause (i)
			 shall be made in writing, by electronic mail (if such information is known), by
			 telephone, and by making an in-person visit to the property that secures the
			 loan in connection with the covered residential mortgage.
						(B)Appeal
						(i)FilingThe
			 borrower may file an appeal with the Secretary to dispute the accuracy of the
			 information contained in the notice described in subparagraph (A).
						(ii)TimingThe
			 person commencing the foreclosure shall have 30 days after an appeal is filed
			 under clause (i) to submit to the Secretary documentation supporting the
			 information provided in the notification provided under subparagraph
			 (A)(i).
						(iii)DeterminationThe Secretary shall make a determination as
			 to whether or not the information contained in the notice described in
			 subparagraph (A) is accurate and if foreclosure action is permitted not later
			 than 30 days after the documentation is submitted under clause (ii).
						(2)HUD certified
			 counselors
					(A)In
			 generalA borrower notified pursuant to paragraph (1)(A) may seek
			 assistance from a HUD-approved housing counseling agency described under
			 section 106 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x)
			 to act as their agent in connection with the foreclosure action.
					(B)DocumentationIf a borrower seeks assistance from a
			 HUD-approved housing counseling agency under subparagraph (A), all information
			 and documentation in connection with the foreclosure action shall be provided
			 to such counseling agency.
					(3)Homeowner
			 action
					(A)Application
						(i)In
			 generalA borrower shall have not less than the 60-day period
			 after a notification under paragraph (1)(A) is received to apply for a loan
			 modification or commence an alternative to foreclosure, and no foreclosure
			 action shall be initiated before the end of such period.
						(ii)TollingThe
			 60-day period described in clause (i) shall be tolled during any period of time
			 in which the borrower has filed an appeal pursuant to paragraph (1)(B) and the
			 Secretary, with respect to such appeal, has not made a determination pursuant
			 to clause (iii) of such paragraph.
						(B)Homeowner
			 modification or alternatives to foreclosureIf a borrower applies for a loan
			 modification or submits documentation indicating that such borrower is seeking
			 an alternative to foreclosure during the 60-day period described in
			 subparagraph (A), the foreclosure action may not be initiated against such
			 borrower until reasonable efforts have been made by the person commencing the
			 foreclosure action to determine whether the borrower is eligible for a loan
			 modification or an alternative to foreclosure.
					(C)Explanation of
			 denialIf a borrower is declared ineligible for a loan
			 modification or alternative to foreclosure, such borrower shall be given an
			 explanation that includes the reasons why such borrower is ineligible.
					(b)Bar to
			 foreclosure actionsA violation of this section shall be a bar to
			 a foreclosure action.
			(c)CertificationAt the completion of a foreclosure action,
			 the person who commenced such action shall certify that all Federal, State, and
			 local laws and regulations were followed with respect to the foreclosure action
			 and submit all applicable documentation (as such term is defined in regulations
			 promulgated by the Secretary to carry out this Act) in connection with such
			 action to the—
				(1)borrower who was a party to the foreclosure
			 action;
				(2)recorder’s office
			 in the municipality that the property that secures the loan in connection with
			 the covered residential mortgage is located; and
				(3)Secretary.
				(d)Rule of
			 constructionNothing in this Act may be construed as to require a
			 person commencing a foreclosure action under this section to comply with the
			 requirements under subsection (a) in the case of a borrower who—
				(1)was approved for a
			 loan modification in connection with a covered residential mortgage after
			 applying for such modification pursuant to subsection (a)(3)(A);
				(2)had the terms of
			 such mortgage modified after such approval; and
				(3)is in default on
			 such mortgage.
				(e)Relation to
			 State lawThis Act does not
			 annul, alter, or affect, or exempt any person subject to the provisions of this
			 Act from complying with, the laws of any State or subdivision thereof with
			 respect to a foreclosure action on a covered residential mortgage, except to
			 the extent that those laws are inconsistent with any provision of this Act, and
			 then only to the extent of the inconsistency. No provision of the laws of any
			 State or subdivision thereof may be determined to be inconsistent with any
			 provision of this Act if such law is determined to require greater disclosure
			 or notice than is required under this Act or to provide greater protection to
			 the borrower than is required under this Act.
			(f)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 shall issue regulations to carry out this Act.
			4.Effective
			 dateThis Act shall take
			 effect upon the expiration of the 90-day period beginning on the date of the
			 enactment of this Act, and shall apply to covered residential mortgages in
			 which foreclosure action has not commenced.
		
